Citation Nr: 1429217	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-42 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals, status parotidectomy to include facial nerve VII damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to July 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2010, the Veteran testified at a Travel Board hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In October 2010, the Board reopened and remanded the claim for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran currently suffers from residuals of an in-service parotidectomy, to include facial nerve VII damage. 


CONCLUSION OF LAW

The criteria for service connection for residuals, status parotidectomy to include facial nerve VII damage, have been met.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107, 5109 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as malignant tumors, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  It is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. § 3.307(c) (2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2008); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran contends his pre-existing parotid tumor condition was aggravated by his active service.  Specifically, he claims that following an in-service parotidectomy he developed nerve damage manifested by multiple symptoms, to include including drooling, left facial weakness, and left uncontrolled facial twitching.  In a May 2010 hearing the Veteran testified that immediately after his last surgery he started experiencing symptoms of facial damage, including eye twitches, lack of motion in the left side of his face, and pain.  He further stated that he didn't seek treatment during his military service because he was a noncommissioned officer (NCO) and wanted to avoid the stigma associated with constantly going to the dispensary.

At the outset, the Board notes that the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with left facial nerve VII disorder, manifested by left facial weakness, weak left eye closure, and intermittent left facial hemispasm.

Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran's service treatment records show that the Veteran underwent parotidectomies at the ages of 6 and 12, with minimal residuals.  It was noted that following these procedures the seventh nerve was intact.  In 1978, the Veteran had a recurrence of a parotid tumor in the left facial area.  He underwent a fine needle biopsy on December 15, 1978, followed by an excisional biopsy of the parotid mass four days later.  In January 1979 the Veteran was seen for complaints of a left mass over the parotid area.  At that time, it was noted that site of lesion testing for nerve VII function showed a weakness of the frontal branches.  However, the Veteran was able to close his eye and no sclera was shown.  He was diagnosed with recurrent sclerosing hemangioma, left parotid.  Surgical intervention was deferred pending continued growth of the benign mass, given the risk of loss of facial nerve VII function. 

As such, it is clear from the record that the Veteran did indeed undergo parotidectomy during service, and the Veteran has reported having residual symptoms since that time, to include facial weakness.  The Veteran is certainly competent to attest to observable symptoms, experiences, and witnessed events.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition, the Board finds no reason in the record to doubt the credibility of his reports.  

On the question of medical causation or medical evidence of an association or link between the claimed disability and service, the Board finds that the evidence is at least in equipoise as to whether the Veteran currently suffers from residuals of the in-service parotidectomy, to include facial nerve VII damage.  38 C.F.R. § 3.303(d) (2013).  

Weighing in favor of the Veteran's claim are the medical opinions of the Veteran's private treating physicians.  

Private treatment records starting in 2008, as well as letters from N.C.K., D.O., and R.R.H., D.O., indicated that the Veteran reported occasional pain from the tumor but otherwise minimal symptoms until his 1978 surgery to remove the tumor.  Since that time, the Veteran reported complications including facial spasm, sweating on the left side of the face while chewing, facial muscle weakness, drooling, and exacerbated pain.  The physicians noted that it appeared that the parotid gland surgery performed during the Veteran's military service aggravated his condition and resulted in the Veteran's current complications.  Additionally, N.C.K., D.O., stated that damage to the left facial nerve is a known complication of the parotid gland surgery. 

Significantly, VA obtained a medical opinion which weighs in favor of the claim.  On VA examination in February 2011, the Veteran complained of ongoing problems following his excisional biopsy in December 1978, to include problems closing his left eye, watering in the left eye, and crooked smile, as well as pain, sweating and involuntary twitching on the left side of his face.  The examiner noted a left parotid mass, involuntary left eye twitching, left frontal branch weakness, left zygomatic branch weakness with incomplete eye closure and some weakness of the left marginal and mandibular branches.  After reviewing the Veteran's claims file and examining the Veteran, the examiner opined that the incisional biopsy that was done on December 19, 1978 was as likely as not to have caused the left facial nerve weakness which the Veteran was currently experiencing.  The examiner based the opinion on the fact that right after the biopsy left facial nerve weakness was documented in the service treatment records.  While the facial weakness could have been temporary, given the Veteran's report that it persisted after the procedure, the damage was permanent.  

The Board places great weight on the February 2011 examiner's report as the opinion includes a reasonable rationale for the conclusion and is supported by the other medical evidence of record.

As service connection may be granted for any disease first diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes a link to service, and as the competent evidence of record is at least in equipoise as to whether the Veteran's facial nerve VII damage is a residual of the in-service parotidectomy, the Board finds that service connection is warranted.  38 C.F.R. § 3.303(d).

Although the Board finds that service connection is warranted for residuals of the parotidectomy performed in service, including facial nerve VII damage, the Board does not find that service connection is warranted for the underlying disability, the parotid tumor disorder. 

As stated previously, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  Upon review of the record, the Board notes that the enlistment examination report is unclear as to whether a parotid mass or related disorder was noted as the clinician's notations are illegible.  However, the service treatment records clearly document that the Veteran underwent parotidectomies at the ages of 6 and 12.  Moreover, post-service private treatment records and the February 2011 VA examination report support a finding that the Veteran's parotid tumor pre-existed service, and the Veteran does  not contend otherwise.  Therefore, there is clear and unmistakable evidence that the Veteran's disability pre-existed service.

Furthermore, the Board finds that his parotid tumor disorder was not aggravated by service.  In this regard, in an addendum report dated in April 2011, the examiner indicated that the parotid tumor was a cavernous hemangioma which most likely progressed as a natural result of disease course while in the service and did not permanently increase in severity due to his military service.  The examiner explained that typically cavernous hemangioma would naturally continue to increase in size with time.  As such, the recurrent growth of the Veteran's parotid tumor would not be affected by external factors associated with service.  Significantly, the examiner was resolute in offering this definitive opinion, leaving no indication that there was any other opinion that could be reached.  The Board finds that the evidence shows that it is clear and unmistakable that the Veteran's  parotid tumor disorder pre-existed service and was not aggravated by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As noted above, the April 2011 examiner's opinion was based on an examination of the Veteran and a review of the claims file and the Board places great weight on this opinion.  As such, the presumption of soundness has been rebutted by clear and unmistakable evidence.  Significantly, there is no competent medical evidence that contradicts the examiner's opinion.  

In sum, considering the credible testimony provided by the Veteran, the current diagnosis of facial nerve VII disorder, and competent medical evidence that etiologically links facial nerve VII damage to the in-service parotidectomy, the Board finds that the positive and negative evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's facial nerve VII damage and service.  Therefore, service connection for residuals, status parotidectomy to include facial nerve VII damage, is granted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals, status parotidectomy to include facial nerve VII damage, is granted.




____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


